Exhibit Table of Contents Financial Statements Page Independent Auditor's Report 1 Balance Sheets 2 Statements of Income 3 Statement of Changes in Members' Equity (Deficit) 4 Statements of Cash Flows 5 Notes to Financial Statements 6-10 INDEPENDENT AUDITOR’S REPORT Board of Directors and Members Cadence II, LLC Englewood, Colorado We have audited the accompanying balance sheets of Cadence II, LLC as of December 31, 2008 and 2007 and the related statements of operations, changes in members’ equity and cash flows for the years ended December 31, 2008 and 2007. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based upon our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Cadence II, LLC as of December 31, 2008 and 2007, and the results of its operations and its cash flows for the years ended December 31, 2008 and 2007, in conformity with accounting principles generally accepted in the United States of America. /s/ Schumacher & Associates, Inc. Schumacher & Associates, Inc. Certified Public Accountants 7931 S. Broadway, #314 Littleton, CO 80122 August 31, 2009 1 CADENCE II, LLC dba NETWORK CADENCE BALANCE SHEETS Unaudited June 30, 2009 December 31, 2008 December 31, 2007 ASSETS Restated Current Assets Cash $ 540,479 $ 1,439,766 $ 657,013 Accounts receivable 1,372,860 840,866 948,537 Other current assets 72,163 54,368 1,120 Total current assets 1,985,503 2,335,000 1,606,671 Property and Equipment Computer related 74,927 58,630 36,492 Equipment and machinery 33,735 29,623 10,753 Other property and equipment 28,384 8,476 3,754 Subtotal 137,046 96,729 50,998 Accumulated depreciation (65,000 ) (36,888 ) (10,119 ) Net property and equipment 72,046 59,840 40,879 Other Assets Security deposits 22,785 22,785 22,785 Advances to related parties — 12,000 — Total Other Assets 22,785 34,785 22,785 TOTAL ASSETS $ 2,080,334 $ 2,429,625 $ 1,670,334 LIABILITIES AND MEMBERS’ EQUITY(DEFICIT) Current Liabilities Accounts payable $ 214,980 $ 43,932 $ 41,695 Current portion of long term debt 1,120,000 — — Accrued liabilities 41,184 20,558 6,906 Total current liabilities 1,376,163 64,490 48,601 Long term debt 1,680,000 — — Total Liabilities 3,056,163 64,490 48,601 Commitments and Contingencies (Notes 1, 3, 4, 5, 7 and 8) — — — Members’ Equity (Deficit) Members’ Equity (Deficit) (975,829 ) 2,365,135 1,621,733 TOTAL LIABILITIES AND MEMBERS’ EQUITY (DEFICIT) $ 2,080,334 $ 2,429,625 $ 1,670,334 The accompanying notes are an integral part of the financial statements 2 CADENCE II, LLC dba NETWORK CADENCE STATEMENTS OF INCOME Unaudited Six months ended June 30, 2009 Unaudited Six months ended June 30, 2008 For the Years Ended December 31, 2008 December 31, 2007 Revenue $ 7,147,618 $ 4,345,331 $ 4,445,989 $ 3,155,354 Cost of goods sold 3,373,883 2,615,505 2,145,231 1,463,299 Gross profit 3,773,735 1,729,825 2,300,758 1,692,055 Operating Expenses Salary and wages 465,319 73,070 515,140 222,595 Recruiting and hiring expense 118,642 53,513 9,594 87,098 Consulting expense 49,934 23,160 55,125 4,684 Marketing expense 248,517 13,569 285,799 84,808 Rent 137,222 103,245 72,898 61,952 Legal and accounting 78,685 48,597 53,667 44,428 Office expense 10,730 13,987 18,790 3,914 Travel and entertainment 23,328 8,712 17,331 10,318 Insurance 7,582 11,297 8,845 1,807 Information technology 46,118 9,222 19,142 24,233 Equipment rental 2,314 296 1,251 1,285 Utilities 18,252 12,506 11,370 7,815 Depreciation 26,769 10,119 28,112 13,385 Dues and subscriptions 8,662 12,438 6,206 3,129 Other 843 2,211 7,603 568 Total operating expenses 1,242,916 395,943 1,110,874 572,020 Operating Income 2,530,818 1,333,882 1,189,884 1,120,036 Other Income (Expense) Interest income (expense), net 32,155 — (10,344 ) 18,487 Other 428 (4,654 ) — — Other income (expense) 32,584 (4,654 ) (10,344 ) 18,487 Net income $ 2,563,402 $ 1,329,228 $ 1,179,540 $ 1,138,523 The accompanying notes are an integral part of the financial statements. 3 CADENCE II, LLC dba NETWORK CADENCE STATEMENT OF CHANGES IN MEMBERS’ EQUITY (DEFICIT) Members’ Equity as of December 31, 2006 $ 292,505 Net income for year ended December 31, 2007 1,329,228 Members’ Equity as of December 31, 2007 1,621,733 Net income for year ended December 31, 2008 2,563,402 Members’ distributions for year ended December 31, 2008 (1,820,000 ) Members’ Equity as of December 31, 2008 2,365,135 Net income for six months ended June 30, 2009 1,179,540 Purchase of members’ interest (3,609,243 ) Members’ distributions for six months ended June 30, 2009 (911,261 ) Members’ Equity (Deficit) as of June 30, 2009 (unaudited) $ (975,829) The accompanying notes are an integral part of the financial statements. 4 CADENCE II, LLC dba NETWORK CADENCE STATEMENTS OF CASH FLOWS Unaudited Six months ended June 30, 2009 Unaudited Six months ended June 30, 2008 For the years ended December 31, 2008 December 31, 2007 Operating Activities Net Income $ 2,563,402 $ 1,329,228 $ 1,179,540 $ 1,138,523 Adjustments to reconcile net income to net cash from operations Depreciation 26,769 10,119 28,112 13,385 Change in assets and liabilities Accounts receivable 107,671 (644,589 ) (531,994 ) 407,757 Other current assets (53,248 ) (1,120 ) (17,796 ) 1,120 Accounts payable 2,237 (50,157 ) 171,048 103,514 Other current liabilities 13,652 (182,651 ) (3,641 ) 185,332 Net cash from operating activites 2,660,483 460,830 825,269 1,849,631 Investing Activities Purchase of computer related (22,138 ) (36,492 ) (16,297 ) (14,952 ) Purchase of equipment and machinery (18,870 ) (10,753 ) (4,113 ) (4,299 ) Purchase of other property and equipment (4,722 ) (3,754 ) (19,908 ) (4,722 ) Security deposits — (22,785 ) — — Advances to related parties (12,000 ) — (111,000 ) (12,000 ) Net cash (used in) investing activities (57,730 ) (73,783 ) (151,318 ) (35,973 ) Financing Activities Purchase of members’ interest — — (661,977 ) — Members distributions (1,820,000 ) — (911,261 ) (800,000 ) Net cash (used in) financing activities (1,820,000 ) — (1,573,238 ) (800,000 ) Increase (decrease) in cash for period $ 782,753 $ 387,046 $ (899,287 ) $ 1,013,658 Cash at beginning of period 657,013 269,966 1,439,766 657,013 Cash at end of period $ 1,439,766 $ 657,013 $ 540,479 $ 1,670,671 Schedule of Noncash Investing and Financing Activities Notes Payable $ — $ — $ 2,800,000 $ — Treasury stock — — (2,437,177 ) — Purchase of members’ interest — — (510,090 ) — Advances to related parties — — 123,000 — Future health benefits — — 24,267 — Supplemental disclosure: Cash paid for interest during the year — Cash paid for income taxes during the year — The accompanying notes are an integral part of the financial statements. 5 CADENCE II, LLC dba NETWORK CADENCE NOTES TO FINANCIAL STATEMENTS June 30, 2009, December 31, 2008 and 2007 (References to June 30, 2009 are unaudited) (1) Summary of Accounting Policies, and Description of Business This summary of significant accounting policies of Cadence II, LLC (Company) is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management who is responsible for their integrity and objectivity. These accounting policies conform to generally accepted accounting principles in the United States of America and have been consistently applied in the preparation of the financial statements. (a) Organization and Description of Business The Company was organized as Cadence Incorporated in March 2006 under the laws of the State of Colorado. Effective September 2006, the Company changed its name to Cadence, LLC. Effective November 2007, a new entity, Cadence II, LLC, was organized and merged with Cadence, LLC, with Cadence II, LLC being the surviving entity. As a result of the merger, the historical financial statements include the accounts and operations of Cadence II, LLC and Cadence, LLC. The Company is a privately held professional services company focused on operating support systems (“OSS”) for communication service providers (“CSP”). On August 31, 2009, Sage Interactive, Inc.(“Sage”) consummated a share exchange with the sole member of the Company, pursuant to which Sage acquired all of the membership interest in the Company in exchange for the issuance of shares of its common stock representing 92.0% of its issued and outstanding common stock (the “Share Exchange”). After the Share Exchange, its business operations consist of those of the Company. (b) Unaudited interim financial information The interim financial statements as of June 30, 2009, and the six months ended June 30, 2009 and 2008, have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim financial reporting. These financial statements are unaudited and, in the opinion of management, include all adjustments (consisting of normal reoccurring adjustments and accruals) necessary to present fairly the financial statements for periods presented in accordance with generally accepted accounting principles. Operating results for the six months ended June 30, 2009 may not be indicative of the results for the year ending December 31, 2009. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted in accordance with the rules and regulations of the SEC. (c) Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. (d) Recent Accounting Pronouncements In
